Exhibit 10.1
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This amended and restated AGREEMENT (this “Agreement”) is made and entered into
as of the 2nd day of December 2010, by and between Triangle Petroleum
Corporation, a Nevada corporation (the “Company”), and Dr. Peter Hill
(“Employee”).
 
W I T N E S S E T H :
 
WHEREAS, Employee has been employed by the Company as its Chief Executive
Officer since November 30th, 2009 (the “Effective Date”); and
 
WHEREAS, the Company desires to enter into this Agreement embodying the terms of
such employment, and Employee desires to enter into this Agreement and to accept
such employment, subject to the terms and provisions of this Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
 
Section 1.  Definitions
 
(a)  “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 below, (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms contained therein, (iv) reasonable
relocation costs, to the extent unpaid or unreimbursed, and (v) any allowance
payable to Employee by the Company, in accordance with written Company policy.
 
(b)  “Agreement” shall have the meaning set forth in the preamble hereto.
 
(c)  “Base Salary” shall mean the salary provided for in Section 4 below or any
increased salary granted to Employee pursuant to Section 4 below.
 
(d)  “Board” shall mean the Board of Directors of the Company.
 
(e)  “Cause” shall mean (i) Employee’s act(s) of gross negligence or willful
misconduct in the course of Employee’s employment hereunder that is or could
reasonably be expected to be materially injurious to the Company or any other
member of the Company Group, (ii) willful failure or refusal by Employee to
perform in any material respect his duties or responsibilities, (iii)
misappropriation by Employee of any assets of the Company or any other member of
the Company Group, (iv) embezzlement or fraud committed by Employee, or at his
direction, (v) Employee’s conviction of, or pleading “guilty” or “ no contest”
to a felony under United States state or federal law.
 

--------------------------------------------------------------------------------


 
(f)  “Change of Control” shall mean the first to occur of any of the following,
but only if such event constitutes a change in ownership or effective control of
the Company or a change in ownership of a substantial portion of the assets of
the Company within the meaning of Section 409A of the Code:
 
(i)  any Person becomes the beneficial owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or
 
(ii)  during any period of one (1) year, individuals who at the beginning of
such period constitute the Board (and any new director whose election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was so approved) cease
for any reason to constitute a majority thereof; or
 
(iii)  (A) the sale or disposition of all or substantially all the Company’s
assets, or (B) a merger, consolidation, or reorganization of the Company with or
involving any other entity, other than a merger, consolidation, or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation, or reorganization.
 
(g)  “Change of Control Severance Term” shall mean the thirty (30) month period
following Employee’s termination pursuant to Section 8(h) below.
 
(h)  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(i)  “Common Shares” shall mean any and all shares, deferred share units and
other equity-based awards granted to Employee from time to time.
 
(j)  “Company” shall have the meaning set forth in the preamble hereto.
 
(k)  “Company Group” shall mean the Company together with any direct or indirect
subsidiaries of the Company.
 
(l)  “Compensation Committee” shall mean the Board or the committee of the Board
designated to make compensation decisions relating to senior executive officers
of the Company Group.
 
(m)  “Competitive Activities” shall mean any business activities in the same
state or geologic basin in which the Company or any other member of the Company
Group engages during the Term of Employment.
 
(n)  “Covered Compensation” shall mean compensation paid or payable to Employee
pursuant to this Agreement as Base Salary, RSTI Award, STI Award, Success Fee
and any allowances paid.
 
2

--------------------------------------------------------------------------------


 
(o)  “Disability” shall mean any physical or mental disability or infirmity of
the Employee that has prevented the performance of Employee’s duties for a
period of (i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period.  Any question as to
the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld).  The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.
 
(p)  “Dispute” shall have the meaning set forth in Section 15 below.
 
(q)  “Effective Date” shall have the meaning set forth in the recitals above.
 
(r)  “Employee” shall have the meaning set forth in the preamble hereto.
 
(s)  “Good Reason” shall mean, without Employee’s consent, (i) a diminution in
Employee’s title, duties, or responsibilities, (ii) a reduction in the Covered
Compensation, (iii) the failure of the Company to pay any compensation hereunder
when due or to perform any other obligation of the Company hereunder, (iv) the
relocation of Employee’s principal place of employment to a country other than
the United States, or (v) failure of the Company to obtain a written agreement
from any successor or assign of the Company to assume the obligations of the
Company under this Agreement upon a Change of Control.
 
(t)  “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
 
(u)  “Principal Place of Employment” shall mean the Employee’s primary state of
permanent residence, currently the Commonwealth of Massachusetts, or any future
state in which Employee establishes residency in accordance with state law.
 
(v)  “Release Expiration Date” shall mean the date that is twenty-one (21) days
following the date upon which the Company timely delivers Employee the release
contemplated in Section 8(i) below, or in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967), the date that is forty-five (45) days following such
delivery date.
 
(w)  “Restricted Period” shall mean the period commencing on the Effective Date
and extending to the nine (9) month anniversary of Employee’s termination of
employment for any reason.
 
(x)  “Restructuring STI Award” or “RSTI Award” shall have the meaning set forth
in Section 4(c) below.
 
(y)  “Severance Term” shall mean the eighteen (18) month period following
Employee’s termination by the Company without Cause (other than by reason of
death or Disability) or by Employee for Good Reason.
 
3

--------------------------------------------------------------------------------


 
(z)  “STI Award” shall have the meaning set forth in Section 4(b) below.
 
(aa)  “Success Fee” shall have the meaning set forth in Section 4(d) below.
 
(bb)  “Tax Gross-Up” shall have the meaning set forth in Section 8(d)(vi) below.
 
(cc)  “Taxable Cost” shall have the meaning set forth in Section 8(d)(vi) below.
 
(dd)  “Term of Employment” shall mean the period specified in Section 2 below.
 
Section 2.  Acceptance and Term of Employment
 
The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein.  The “Term of Employment” shall
mean the period commencing on the Effective Date and, unless terminated sooner
as provided in Section 8 hereof, continuing for a period of two (2) years from
the Effective Date; provided, however, that the Term of Employment shall be
extended automatically at the end of the initial two (2) year term for a one (1)
year term and thereafter for successive one (1) year terms if neither the
Company nor Employee has advised the other in writing in accordance with Section
16 at least ninety (90) days prior to the end of the then current term that such
term will not be extended for an additional one (1) year term.
 
Section 3.  Position, Duties, and Responsibilities; Place of Performance
 
(a)  During the Term of Employment, Employee shall be employed and serve as the
Chief Executive Officer (the “CEO”) of the Company and shall have such duties
and responsibilities as are commensurate with such title.  The Employee shall
report to the Board and shall carry out and perform all orders, directions and
policies given to him by the Board consistent with his position and title.
 
(b)  Employee shall devote his best efforts to the performance of his duties
under this Agreement and shall not engage in any other business or occupation
during the Term of Employment that (x) interferes with Employee’s exercise of
judgment in the Company’s best interests.  Notwithstanding the foregoing,
nothing herein shall preclude Employee from (i) serving as a member of the
boards of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses, (ii) engaging in charitable
activities and community affairs, and receiving compensation for other business
activities, including asset management and investment activities, which do not
constitute prohibited activities as set out in clause (x), and (iii) from
managing his personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii) and (iii) shall be limited by Employee
so as not to materially interfere, individually or in the aggregate, with the
performance of his duties and responsibilities hereunder.
 
4

--------------------------------------------------------------------------------


 
Section 4.  Compensation
 
During the Term of Employment, Employee shall be entitled to the following
compensation:
 
(a)  Base Salary.  Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
US $250,000, with increases, if any, as may be approved in writing by the
Compensation Committee.
 
(b)  Short-Term Incentive Awards.  In his capacity as CEO of the Company,
Employee shall be eligible for an annual short-term incentive award determined
by the Compensation Committee in respect of each fiscal year (or partial fiscal
year) during the Term of Employment (the “STI Award”) in accordance with this
Section 4(b).  The intended target “STI Award” shall be up to 200% of Base
Salary, and shall be tied directly to performance.  The STI Award shall be paid
as soon as practicable following the last day of the fiscal year, but in no
event later than one day prior to the date that is 2 1/2 months following the
last day of the fiscal year.
 
(c)  Restructuring STI Award.  Employee shall also be eligible to receive a
one-time “Restructuring STI Award” (the “RSTI Award”) of 200% of base salary
separate and independent of the STI Award.  The RSTI Award shall be awarded upon
satisfactory achievement of some or all of the following short term goals, as
determined in good faith by the Compensation Committee, which are designed
to recapitalize the Company and establish a new strategic direction in the best
interests of shareholders:
 
(i)  Find a strategic or financial partner for Windsor Block well, with board
approved carry for TPLM.
 
(ii)  Material acquisition of U.S. acreage in the Bakken or other play deemed a
strategic priority by the board.
 
(iii)  Completion of board approved restructuring/capital raise; sufficient for
2010 development of core assets.
 
(iv)  A 50% increase in the 10-day average trailing share price, relative to the
10-day average trailing share price as calculated on the date of execution of
this Agreement.
 
(v)  Determination by board/compensation committee that overall performance of
the Executive, including cost cutting, warrants full award of target RSTI Award.
 
As of December 2, 2010, the Board has approved and the Compensation Committee
has determined that Employee shall be awarded the RSTI Award.  The RSTI Award
shall be granted in the form of 90,909 shares of restricted common stock of the
Company upon, and effective upon, the approval of the Company’s shareholders of
the contemplated omnibus equity incentive plan in the year 2011.  Except as may
otherwise be provided under this Agreement, the RSTI Award shall vest in its
entirety on January 31, 2012, which vesting shall be subject to Employee’s
continued service until the vesting date and the terms and conditions of the
applicable omnibus equity incentive plan and award agreement.
 
5

--------------------------------------------------------------------------------


 
 
(d)  Success Fee.  As of December 2, 2010, the Board has approved that Employee
shall be eligible to receive a one-time success fee award equal to 10,000 shares
of restricted common stock of the Company upon, and effective upon, the approval
of the Company’s shareholders of the contemplated omnibus equity incentive plan
in the year 2011 (the “Success Fee”).  Except as may otherwise be provided under
this Agreement, the Success Fee shall vest in its entirety on January 31, 2012
which vesting shall be subject to Employee’s continued service until the vesting
date and the terms and conditions of the applicable omnibus equity incentive
plan and award agreement.
 
Section 5.  Employee Benefits
 
(a)  General.  During the Term of Employment, Employee shall be entitled to
participate in health insurance and other benefits provided to other senior
executives of the Company.
 
(b)  Vacation, Leave and Time Off.  During each calendar year of the Term of
Employment, Employee shall be eligible for twenty-five (25) days paid vacation
or leave, as well as sick pay and other paid and unpaid time off in accordance
with the policies and practices of the Company.
 
Section 6.  Key-Man Insurance
 
At any time during the Term of Employment, the Company shall have the right to
insure the life of Employee for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine.  All premiums payable thereon
shall be the obligation of the Company.  Employee shall have no interest in any
such policy, but agrees to cooperate with the Company in procuring such
insurance by submitting to physical examinations, supplying all information
required by the insurance company, and executing all necessary documents,
provided that no financial obligation is imposed on Employee by any such
documents.
 
Section 7.  Reimbursement of Business Expenses
 
Employee is authorized to incur reasonable business expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all such reasonable business expenses, subject to
documentation in accordance with written Company policy, as in effect from time
to time.
 
Section 8.  Termination of Employment
 
(a)  General.  The Term of Employment shall terminate earlier than as provided
in Section 2 hereof upon the earliest occurrence pursuant to Sections 8(b)
through 8(h) hereunder.  Except as otherwise provided herein, all payments under
this Section 8 shall occur within fifteen (15) days following the termination
date.
 
6

--------------------------------------------------------------------------------


 
(b)  Termination Due to Death or Disability.  Employee’s employment shall
terminate automatically upon his death.  The Company may terminate Employee’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Employee’s receipt of written notice of such termination.  In
the event Employee’s employment is terminated due to his death or Disability,
Employee or his estate or his beneficiaries, as the case may be, shall be
entitled to:
 
(i)  the Accrued Obligations; and
 
(ii)  any unpaid STI Award in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid on the
sixtieth (60th) day following the termination date; and any STI Award that would
have been payable with respect to the year of termination in the absence of the
Employee’s death or Disability, pro-rated for the period the Employee worked
prior to his death or Disability, which amount shall be paid at such time STI
Awards are paid to other senior executives of the Company, but in no event later
than one day prior to the date that is 2 1/2 months following the last day of
the fiscal year in which such termination occurs; and
 
(iii)  except as may be provided under an award agreement, immediate vesting of
any and all Common Shares previously awarded to the Employee irrespective of
type of award; and
 
(iv)  the rights to the same compensation and benefits as provided in Section
8(d) below, in lieu of clauses (i) through (iv), if the termination of
Employee’s employment is by reason of death or Disability while the Employee is
traveling on official Company business.
 
Following such termination of Employee’s employment by reason of death or
Disability, except as set forth in this Section 8(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
 
(c)  Termination by the Company for Cause.
 
(i)  The Company may terminate Employee’s employment at any time for Cause,
effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause of termination relying on
clause (i) or (ii) of the definition of Cause set forth in Section 1(e) hereof,
to the extent such act or acts are curable, Employee shall be given not less
than twenty (20) days’ written notice by the Board of the Company’s intention to
terminate him for Cause, such notice to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based, and such termination shall be effective
at the expiration of such twenty (20) day notice period unless Employee has
substantially cured such act or acts or failure or failures to act that give
rise to Cause during such period.
 
7

--------------------------------------------------------------------------------


 
 
(ii)  In the event the Company terminates Employee’s employment for Cause, he
shall be entitled only to the Accrued Obligations, and any previously awarded
Common Shares which are not vested as of the date of termination shall be
cancelled.  Following such termination of Employee’s employment for Cause,
except as set forth in this Section 8(c), Employee shall have no further rights
to any compensation or any other benefits under this Agreement.
 
(d)  Termination by the Company without Cause.  The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination.  In the event Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Employee shall be entitled to:
 
(i)  the Accrued Obligations; and
 
(ii)  any unpaid STI Award in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid on the
sixtieth (60th) day following the termination date; and
 
(iii)  the target STI Award for the year in which termination occurs, pro-rated
for the period the Employee worked prior to such termination, which amount shall
be paid at such time STI Awards are paid to other senior executives of the
Company, but in no event later than one day prior to the date that is 2 1/2
months following the last day of the fiscal year in which such termination
occurs; and
 
(iv)  except as may be provided under an award agreement, immediate vesting of
any and all Common Shares previously awarded to the Employee irrespective of
type of award; and
 
(v) continuation of payment of Base Salary during the Severance Term, payable in
accordance with the Company’s regular payroll practices, but commencing on the
first payroll date following the date that is sixty (60) days following the
termination date, which first payment shall include payments relating to such
initial sixty (60) day period; and
 
(vi)  continuation, during the Severance Term, of the health benefits provided
to Employee and his covered dependants under the Company’s health plans, it
being understood and agreed that the Company’s obligation to provide such
continuation of benefits shall terminate prior to the expiration of the
Severance Term in the event that Employee becomes eligible to receive any health
benefits while employed by or providing service to, in any capacity, any other
business or entity during the Severance Term; provided, however, that as a
condition of the Company’s providing the continuation of health benefits
described herein, the Company may require Employee to elect continuation
coverage under COBRA.  Notwithstanding the forgoing, if such health benefits are
provided to employees of the Company generally through a self-insured
arrangement, and Employee qualifies as a “highly compensated individual” (within
the meaning of Section 105(h) of the Code), (1) such continuation of benefits
shall be provided on a fully taxable basis, based on 100% of the monthly premium
cost of participation in the self-insured plan less any portion required to be
paid by Employee (the “Taxable Cost”), and, as such, Employee’s W−2 shall
include the after-tax value of the Taxable Cost for each month during the
applicable benefit continuation period, and (2) on the last payroll date of each
calendar month during which any health benefits are provided pursuant to this
Section 8(d)(vi), Employee shall receive an additional payment, such that, after
payment by the Employee of all federal, state, local and employment taxes
imposed on Employee as a result of the inclusion of the portion of the Taxable
Cost in income during such calendar month, Employee retains (or has had paid to
the Internal Revenue Service on his behalf) an amount equal to such taxes as
Employee is required to pay as a result of the inclusion of the Taxable Cost in
income during such calendar month (the “Tax Gross-Up”).  In no event shall the
Tax Gross-Up be paid to Employee later than the end of the taxable year
following the taxable year in which such taxes are paid.  Furthermore, no
continuation of coverage shall be provided to the extent it results in adverse
tax consequences to the Company under Section 4980D of the Code.
 
8

--------------------------------------------------------------------------------


 
Following such termination of Employee’s employment by the Company without
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
 
(e)  Termination by Employee with Good Reason.  Employee may terminate his
employment with Good Reason by providing the Company twenty (20) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason.  During such twenty (20) day notice period, the Company shall have a
cure right (if curable), and if not cured within such period, Employee’s
termination will be effective upon the expiration of such cure period, and
Employee shall be entitled to the same payments and benefits as provided in
Section 8(d) above for a termination by the Company without Cause, subject to
the same conditions on payment and benefits as described in Section 8(d)
above.  Following such termination of Employee’s employment by Employee with
Good Reason, except as set forth in this Section 8(e), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
 
(f)  Termination by Employee without Good Reason.  Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination.  In the event of a termination of employment
by Employee under this Section 8(f), except as provided in Section 8(h),
Employee shall be entitled only to the Accrued Obligations, and any previously
awarded Common Shares which are not vested as of the date of termination shall
be cancelled.  In the event of termination of Employee’s employment under this
Section 8(f), the Company may, in its sole and absolute discretion, by written
notice accelerate such date of termination without changing the characterization
of such termination as a termination by Employee without Good Reason.  Following
such termination of Employee’s employment by Employee without Good Reason,
except as set forth in this Section 8(f) or Section 8(h), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
 
9

--------------------------------------------------------------------------------


 
(g)  Non-Extension of the Term of Employment.  Employee’s employment hereunder
shall terminate upon the close of business of the last day of the then current
term if either the Company or Employee gives timely notice of its intention not
to extend the then current term of employment, as provided in Section 2.  Upon
such termination of the Term of Employment, Employee shall be entitled to:
 
(i)  the Accrued Obligations; and
 
(ii)  any unpaid STI Award in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid on the
sixtieth (60th) day following the termination date; and
 
In the event that Employee’s employment hereunder is terminated by reason of the
Company giving notice of its intention not to extend any Term of Employment
under Section 2, in addition to the above, Employee shall be entitled to the
following benefits:
 
(iii)  any STI Award that would have been payable with respect to the year of
termination in the absence of the Employee’s termination, pro-rated for the
period the Employee worked prior to such termination, which amount shall be paid
at such time STI Awards are paid to other senior executives of the Company, but
in no event later than one day prior to the date that is 21/2 months following
the last day of the fiscal year in which such termination occurred; and
 
(iv)  except as may be provided under an award agreement, immediate vesting of
any and all Common Shares previously awarded to the Employee; and
 
(v)  continuation of payment of Base Salary for a period of eighteen (18)
months, payable in accordance with the Company’s regular payroll practices, but
commencing on the first payroll date following the date that is sixty (60) days
following the termination date, which first payment shall include payments
relating to such initial sixty (60) day period; and
 
(vi)  continuation, for a period of eighteen (18) months, of the health benefits
provided to Employee and his covered dependants under the Company’s health
plans, subject to the terms and conditions set forth in Section 8(d)(vi) above.
 
Following such termination of Employee’s employment pursuant to Section 2,
except as set forth in this Section 8(g), Employee shall have no further rights
to any compensation or any other benefits under this Agreement.  In the event
that Employee’s employment hereunder is terminated by reason of the Employee
giving notice of his intention not to extend any Term of Employment under
Section 2, then any previously awarded Common Shares which are not vested as of
the date of termination shall be cancelled.
 
10

--------------------------------------------------------------------------------


 
(h)  Termination Following Change of Control.  If, upon a Change of Control of
the Company or during the one (1) year period following such Change of Control,
Employee is terminated by the Company without Cause or Employee terminates his
employment with or without Good Reason, in lieu of the benefits payable pursuant
to Sections 8(d) or 8(e) or 8(f) hereof, as applicable, Employee shall be
entitled to:
 
(i)  the Accrued Obligations; and
 
(ii)  any unpaid STI Award in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid on the
sixtieth (60th) day following the termination date; and
 
(iii)  the target STI Award for the year in which termination occurs, pro-rated
for the period the Employee worked prior to such termination, which amount shall
be paid at such time STI Awards are paid to other senior executives of the
Company, but in no event later than one day prior to the date that is 2 1/2
months following the last day of the fiscal year in which such termination
occurs; and
 
(iv)  a lump-sum cash payment equal to two and one-half (2.5) times Base Salary,
which amount shall be paid on the sixtieth (60th) day following the termination
date; and
 
(v)  except as may be provided under an award agreement, immediate vesting of
any and all Common Shares previously awarded to the Employee irrespective of
type of award; and
 
(vi)  continuation, during the Change of Control Severance Term, of the health
benefits provided to Employee and his covered dependants under the Company’s
health plans, subject to the terms and conditions set forth in Section 8(d)(vi)
above.
 
Following such termination of Employee’s employment following a Change of
Control, except as set forth in this Section 8(h), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
 
(i)  Release.  Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
pursuant to this Section 8 (other than the Accrued Obligations), Employee shall
have executed, on or prior to the Release Expiration Date, a customary general
release in favor of the Company Group in such form as is reasonably required by
the Company, and any waiting periods contained in such release shall have
expired.  To the extent that the Company requires execution of such release, the
Company shall deliver such release to Employee within five (5) business days
following the termination of Employee’s employment hereunder, and the Company’s
failure to deliver such release prior to the expiration of such five (5)
business day period shall constitute a waiver of any requirement to execute such
release.
 
11

--------------------------------------------------------------------------------


 
Section 9.  Representations and Warranties of Employee
 
Employee represents and warrants to the Company that:
 
(a)  Employee is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;
 
(b)  Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and
 
(c)  in connection with his employment with the Company, Employee will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer.
 
Section 10.  Taxes
 
(a)  Withholding.  The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment,
and social security taxes, as shall be required by applicable law.  Employee
acknowledges and represents that the Company has not provided any tax advice to
him in connection with this Agreement and that he has been advised by the
Company to seek tax advice from his own tax advisors regarding this Agreement
and payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments.
 
Section 11.  Set Off; Mitigation
 
The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Employee to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Employee and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule.  Employee shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment or
otherwise, and except as provided in Section 8 hereof, the amount of any payment
provided for pursuant to this Agreement shall not be reduced by any compensation
earned as a result of Employee’s other employment or otherwise.
 
Section 12.  Successors and Assigns; No Third-Party Beneficiaries
 
(a)  The Company.  This Agreement shall inure to the benefit of the Company and
its respective successors and assigns.  Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Employee’s prior written consent; provided,
however, that in the event of the merger or consolidation, or transfer or sale
of all or substantially all of the assets, of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor, and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder, it being agreed that in such circumstances, the
consent of Employee shall not be required in connection therewith.
 
12

--------------------------------------------------------------------------------


 
(b)  Employee.  Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee, or other designee,
or if there be no such designee, to Employee’s estate.
 
(c)  No Third-Party Beneficiaries.  Except as otherwise set forth in Section
8(b) hereof, nothing expressed or referred to in this Agreement will be
construed to give any Person other than the Company, the other members of the
Company Group, and Employee any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement.
 
Section 13.  Waiver and Amendments
 
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification is consented to on the Company’s behalf by the Board.  No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
 
Section 14.  Severability
 
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
 
Section 15.  Governing Law and Jurisdiction
 
In the event of any dispute under this Agreement, or relating or arising under
the employment relationship (a “Dispute”), this Agreement shall be governed by
the laws of the State of Nevada.  Each party shall bear its own costs, including
attorneys’ fees, and share all costs of the Dispute equally, subject to the
following:  nothing provided herein shall interfere with either party’s right to
seek or receive damages or costs as may be allowed by applicable statutory law
(such as, but not necessarily limited to, reasonable attorneys’ fees and dispute
resolution related costs and expenses, if allowed by applicable statutory law).
 
13

--------------------------------------------------------------------------------


 
Section 16.  Notices
 
(a)  Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom or which it
is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided, that
unless and until some other address be so designated, all notices and
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices and communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.
 
(b)  Any notice so addressed shall be deemed to be given (i) if delivered by
hand, on the date of such delivery, (ii) if mailed by courier or by overnight
mail, on the first business day following the date of such mailing, and (iii) if
mailed by registered or certified mail, on the third business day after the date
of such mailing.
 
Section 17.  Section Headings; Mutual Drafting
 
(a)  The headings of the sections and subsections of this Agreement are inserted
for convenience only and shall not be deemed to constitute a part thereof or
affect the meaning or interpretation of this Agreement or of any term or
provision hereof.
 
(b)  The parties are sophisticated and have been represented (or have had the
opportunity to be represented) by their separate attorneys throughout the
transactions contemplated by this Agreement in connection with the negotiation
and drafting of this Agreement and any agreements and instruments executed in
connection herewith.  As a consequence, the parties do not intend that the
presumptions of laws or rules relating to the interpretation of contracts
against the drafter of any particular clause should be applied to this Agreement
or any document or instrument executed in connection herewith, and therefore
waive their effects.
 
Section 18.  Entire Agreement
 
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.
 
Section 19.  Survival of Operative Sections
 
Upon any termination of Employee’s employment, this Agreement shall survive to
the extent necessary to give effect to the provisions thereof.
 
14

--------------------------------------------------------------------------------


 
Section 20.  Section 409A
 
The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code, to the extent subject thereto, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith.  Notwithstanding
anything contained herein to the contrary, Employee shall not be considered to
have terminated employment with the Company for purposes of this Agreement
unless Employee would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code.  Each amount to
be paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code, and any
payments described in this Agreement that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise.  Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following Employee’s separation from
service shall instead be paid on the first business day after the date that is
six months following Employee’s separation from service (or death, if
earlier).  To the extent required to avoid an accelerated or additional tax
under Section 409A of the Code, amounts reimburseable to Employee under this
Agreement shall be paid to Employee on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Employee) during
any one year may not effect amounts reimburseable or provided in any subsequent
year.  The Agreement may be amended in any respect deemed by the Board or the
Compensation Committee to be necessary in order to preserve compliance with
Section 409A of the Code.
 
Section 21.  Counterparts
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

  TRIANGLE PETROLEUM CORPORATION        
 
/s/ Gardner Parker     By: GARDNER PARKER     Title: CHAIRMAN                
By:  /s/ Peter Hill     EMPLOYEE  

 
16

--------------------------------------------------------------------------------


 